Citation Nr: 0109972	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  97-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE
Entitlement to an increased rating for the residuals of scars 
due to lacerations of the face and right eye, currently 
evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from July 1964 to 
November 1967.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 1998, this appeal was remanded to the RO to consider the 
appellant's claim that the injury he received to his right 
eye at the same time and out of the same incident that 
resulted in the scars to his face was presently causing his 
loss of vision.  The requested development was undertaken and 
the RO, in a March 1999 rating decision, denied service 
connection for reduced visual acuity of the right eye.  The 
veteran was notified of this decision and his appellate 
rights.  As no response was received from the veteran, the 
Board will proceed in its consideration of the question of 
the appellant's entitlement to an increased rating for 
residuals of scars due to lacerations of the face and right 
eye. 


FINDING OF FACT

The appellant's residuals of scars due to lacerations of the 
face and right eye are primarily manifested by several slight 
scars on the forehead, a barely visible scar over the right 
eye, a slightly visible scar on the upper lip, and moderately 
disfiguring scarring on the nose.
 

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of scars due to lacerations of the face and right 
eye are not met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 
(2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the issue on appeal have been 
properly developed and that no useful purpose would be served 
by remanding this matter with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected scars than those already of record.  The 
appellant has been notified of the applicable laws and 
regulations, the reasons for the rating assigned, and the 
evidence necessary to establish a higher rating, via 
statement of the case and supplemental statement of the case.  
There is no further duty to notify him of what is necessary 
to establish entitlement to a higher rating.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the issue on 
appeal, and that the duty to assist the appellant has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

The appellant was awarded service connection for residuals, 
scar from laceration of face and right eye effective from 
November 1967 and a 10 percent evaluation (Diagnostic Code 
7800) has been in effect since that time.  Service medical 
records showed that during an altercation, he received 
multiple facial lacerations and lacerations of the right 
lobe.  VA examination in March 1968 showed irregular scarring 
on the nose and forehead.  The RO stated that on the basis of 
a photograph made at the time of the VA examination, it was 
considered that the scarring was moderately disfiguring.  The 
pictures were black and white and showed scars on the nose 
and forehead.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Under 38 C.F.R. § 4.118, DC 7800, scars, disfiguring, head, 
face, or neck, are rated 10 percent disabling when they are 
moderately disfiguring.  A 30 percent rating is assigned when 
they are  severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  A 50 
percent rating is assigned when there is complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  A note under DC 
7800 states that when in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched  photographs.  

VA scars examination in December 1996 noted that there were 
scars on the nose, brow, and upper lip.  There was no keloid 
formation, inflammation, swelling, or limitation of function.  
It was noted, however, that the appellant reported decreased 
vision in the right eye and subjective nasal congestion.  
Subsequent VA examination in June 1998 determined that the 
decrease in vision was not related to the injury received in 
service, and a rating decision in March 1999 denied 
entitlement to service connection for reduced visual acuity.  
In addition, during a hearing held in September 1997, the 
appellant testified that he did not have nasal congestion as 
a result of his inservice injuries.  He indicated that the 
scar on his upper lip was somewhat painful, and that he was 
bothered by the cosmetic effects of all the scars on his 
face.  However, on VA examination, none of the scars were 
noted to be painful or tender.  See 38 C.F.R. § § 4.118, DC 
7804 (A ten percent rating may be assigned for scars, 
superficial, tender and painful on objective demonstration).

Color pictures of the face, taken at the time of the VA 
examination in December 1996, indicate that there are several 
slight scars on the forehead.  There is also a barely visible 
scar over the right eye.  In addition, there appears to be a 
scar on the upper lip, which is not very visible; this is in 
part due to the fact that it is covered by the appellant's 
mustache.  The scar appears to be slight.  The scar on the 
nose, however, is quite visible; it is a long irregularly 
shaped scar.  This scar is moderately disfiguring.  Also of 
records are photographs taken in June 1998.  Overall, the 
scars on the face are no more than moderately disfiguring.  A 
review of the VA examination findings, as well as the 
photographs of record, does not indicate severe scarring; 
marked and unsightly deformity of the eyelids, lips, or 
auricles is not shown.  Accordingly, the Board finds that 
entitlement to an increased rating is not warranted.       


ORDER

Entitlement to an increased rating for the residuals of scars 
due to lacerations of the face and right eye is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

